Exhibit 10.2

 

 

 

 

 

October 28, 2003                            

















Loews Corporation



667 Madison Avenue



New York, NY 10021







Ladies and Gentlemen:







   Reference is made to the Credit Agreement dated as of September 19, 1979, as
extend (the "Credit Agreement"), between Loews Corporation, a Delaware
corporation ("Loews"), and Bulova Watch Company, Inc., now named Bulova
Corporation, a New York corporation ("Bulova"). All capitalized terms used and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement.



   This will confirm our understanding that: (1) the Termination Date set forth
in Section 1.5 of the Credit Agreement, as heretofore extended, is further
extended to December 31, 2005 or such later date as Loews and Bulova may agree
upon; and (2) with respect to each Loan made on or after the date hereof, the
interest rate set forth in Section 1.2 of the Credit Agreement and the form of
promissory note attached thereto as Exhibit I shall be a fixed rate equal to the
LIBOR1 Rate in effect as of the date Bulova requests such Loan pursuant to
Section 2.1 of the Credit Agreement, plus two and one-half percent (2.5%).
Except as otherwise expressly amended hereby, all other terms and provisions of
the Credit Agreement shall remain in full force and effect.



   Please confirm your agreement to the foregoing by executing the enclosed copy
of this letter in the space indicated and returning to the undersigned.



Very truly yours,



BULOVA CORPORATION



By: /s/ Warren J. Neitzel



      ______________________



      Warren J. Neitzel

       General Counsel

       Corporate Secretary

CONFIRMED







LOEWS CORPORATION











By: /s/ Peter W. Keegan



      ___________________________



       Peter W. Keegan



       Senior Vice President





_____________________











1

    The LIBOR Rate shall be defined as a rate of interest equal to the average
per annum interest rate (rounded upwards to the nearest 1/100 of one percent) at
which U.S. dollar deposits would be offered for six months by major banks in the
London inter-bank market, as shown on Telerate Page 3750 (or any successor page)
as determined at approximately 11:00 a.m. London time on the applicable date.



